Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.

Claims
Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 have been amended. Claims 2, 9, and 16 have been canceled. Claims 1, 3-8, 10-15, and 17-20 are pending and rejected in the application. 

	Response to Arguments

Applicant Argues 
As established below, independent claim 8 does not recite a mathematical concept, certain methods of human activity, or mental processes at least because the feature “wherein the data structure is a model that automatically implements re-expression, hypercube library, and a taxonomy code that implements a re-expression algorithm using hierarchical values and hierarchical member classes in the hypercube library” cannot possibly be performed by a pen or pencil or by human mind. 

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered but they are not persuasive. Applicant argues “As established below, independent claim 8 does not recite a mathematical concept, certain methods of human activity, or mental processes at least because the feature “wherein the data structure is a model that automatically implements re-expression, hypercube library, and a taxonomy code that implements a re-expression algorithm using hierarchical values and hierarchical member classes in the hypercube library” cannot possibly be performed by a pen or pencil or by human mind.” The Examiner respectfully disagrees. Here, “wherein the data structure is a model that automatically implements re-expression hypercube library, and a taxonomy code that implements a re-expression algorithm using hierarchical values and hierarchical member classes in the hypercube library” encompasses mentally a person wherein the data structure is a model that automatically implements re-expression hypercube library, and a taxonomy code that implements a re-expression algorithm using hierarchical values and hierarchical member classes in the hypercube library. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the claims recite an abstract idea. 

Applicant Argues 
Thus, Applicant respectfully submits that the claims recite an additional element or combination of elements that adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, indicating that an inventive concept is present.

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered but they are not persuasive. Applicant argues “Thus, Applicant respectfully submits that the claims recite an additional element or combination of elements that adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, indicating that an inventive concept is present.” The Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recites no additional limitations other than “a processor” and “a non-transitory computer readable medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., a database that stores…etc., analyze the historic version…etc., determine what changes…etc., create, based on determining, as association…etc., generate consistent metadata…etc., generate a data structure that illustrates history…etc., designating corresponding reference…etc., comparing the reference ID…etc., wherein the data structure is a model…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 8, and 15 recites  “a processor” and “a non-transitory computer readable medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., a database that stores…etc., analyze the historic version…etc., determine what changes…etc., create, based on determining, as association…etc., generate consistent metadata…etc., generate a data structure that illustrates history…etc., designating corresponding reference…etc., comparing the reference ID…etc., wherein the data structure is a model…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 8, and 15 are not patentable eligible under 35 USC 101. 
Applicant Argues 
In contrast, in Christie, the display name override process is performed by the compression module 210 that can identify each attribute with multiple different display names, and then map those different display names to a common display name of that attribute. See, e.g., paragraph [0050] of Christie. Indeed, in Christie, differences between taxonomies (or taxonomy versions) can be rendered as a delta between the taxonomies (or taxonomy versions). No reference ID is required as claimed.

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered but they are not persuasive. Applicant argues “Indeed, in Christie, differences between taxonomies (or taxonomy versions) can be rendered as a delta between the taxonomies (or taxonomy versions). No reference ID is required as claimed.” The Examiner respectfully disagrees.  Christie discloses designating corresponding reference identifier (ID) for each term in the historic version of taxonomy data and the new version of taxonomy data(paragraph[0062], “In the example of FIG. 4, the user inventory data 430 can be mapped to the taxonomy data 422 using a mapping reference (represented by "V1 User Mappings" in FIG. 4)….etc.”, the reference describes the taxonomy having v1 as a reference identifier. The Examiner interprets the version numbers as reference identifiers. The version numbers are reference identifiers as claimed.). Thus, the combination of Yanosy, Whiteside, Christie, and Chheda discloses all the elements in claims 1, 8, and 15. 

Applicant Argues 
Moreover, while not conceding the appropriateness of the Examiner’s rejections, but merely to advance prosecution, Applicant has amended the independent claims to further define that the data structure is a model that automatically implements re-expression, hypercube library, and a taxonomy code that implements a re-expression algorithm using hierarchical values and hierarchical member classes in the hypercube library.

Examiner Responds:
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 8, and 15 similarly recites a system for generating a data structure, the system comprising: a database that stores a historic version of taxonomy data and a new version of taxonomy data; and a processor coupled to the database via a communication network, wherein the processor is configured to: analyze the historic version of taxonomy data and the new version of taxonomy data by accessing the database; determine what changes have been made in connection with a particular reference data based on analyzing the historic version of taxonomy data and the new version of taxonomy data; create, based on determining, an association between the historic version of taxonomy data and the new version of taxonomy data corresponding to said particular reference data; generate consistent metadata from said association; and generate a data structure that illustrates history of evolution of taxonomy in connection with said particular reference data based on the metadata; designating corresponding reference identifier (ID) for each term in the historic version of taxonomy data and the new version of taxonomy data; and comparing the reference ID for each term in the historic version of taxonomy data and the new version of taxonomy data to determine what changes have been made in connection with the particular reference data, wherein the data structure is a model that automatically implements re-expression hypercube library, and a taxonomy code that implements a re-expression algorithm using hierarchical values and hierarchical member classes in the hypercube library. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a processor” and “a non-transitory computer readable medium.”  For example, in the context of this claim, “a database that stores a historic version of taxonomy data and a new version of taxonomy data” encompasses a person thinking of data that historic and new. Next, “analyze the historic version of taxonomy data and the new version of taxonomy data by accessing the database” encompasses a person mentally analyzing between the historic and new version of data. Further, “determine what changes have been made in connection with a particular reference data based on analyzing the historic version of taxonomy data and the new version of taxonomy data” encompasses a person determining the changes that have been made. In addition, “create, based on determining, an association between the historic version of taxonomy data and the new version of taxonomy data corresponding to said particular reference data” encompasses a person mentally creating an association between the historic and new version of data. Next, “generate consistent metadata from said association” encompasses a person mentally creating metadata from the association. Further, “generate a data structure that illustrates history of evolution of taxonomy in connection with said particular reference data based on the metadata” encompasses a person generating a data structure mentally that illustrates history of evolution of taxonomy in connection with the particular reference data based on the metadata. In addition, “designating corresponding reference identifier (ID) for each term in the historic version of taxonomy data and the new version of taxonomy data” encompasses mentally a person designating corresponding reference identifier (ID) for each term in the historic version of taxonomy data and the new version of taxonomy data. Further, “comparing the reference ID for each term in the historic version of taxonomy data and the new version of taxonomy data to determine what changes have been made in connection with the particular reference data” encompasses mentally a person comparing the reference ID for each term in the historic version of taxonomy data and the new version of taxonomy data to determine what changes have been made in connection with the particular reference data. Next, “wherein the data structure is a model that automatically implements re-expression hypercube library, and a taxonomy code that implements a re-expression algorithm using hierarchical values and hierarchical member classes in the hypercube library” encompasses mentally a person wherein the data structure is a model that automatically implements re-expression hypercube library, and a taxonomy code that implements a re-expression algorithm using hierarchical values and hierarchical member classes in the hypercube library. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recites no additional limitations other than “a processor” and “a non-transitory computer readable medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., a database that stores…etc., analyze the historic version…etc., determine what changes…etc., create, based on determining, as association…etc., generate consistent metadata…etc., generate a data structure that illustrates history…etc., designating corresponding reference…etc., comparing the reference ID…etc., wherein the data structure is a model…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 8, and 15 recites  “a processor” and “a non-transitory computer readable medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., a database that stores…etc., analyze the historic version…etc., determine what changes…etc., create, based on determining, as association…etc., generate consistent metadata…etc., generate a data structure that illustrates history…etc., designating corresponding reference…etc., comparing the reference ID…etc., wherein the data structure is a model…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 8, and 15 are not patentable eligible under 35 USC 101. 

The limitation “wherein the metadata is a term evolution data construct that describes one or more of the following or a combination thereof: an unchanged term, a term superseded by another term, a term superseded by multiple terms, multiple terms superseded by a term, a term that is superseded by nothing, and term that supersedes nothing.” of dependent claims 3, 10, and 17 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3, 10, and 17 are not patent eligible under 35 USC 101. 

The limitation “wherein supersede relations are relationships between terms in the historic version of taxonomy data and the new version of taxonomy data of the same taxonomy.” of dependent claims 4, 11, and 18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4, 11, and 18 are not patent eligible under 35 USC 101. 
The limitation “wherein the processor is further configured to: determine that a supersede relationships exists between a first term (T1) in the historic version of taxonomy data (V1) and a second term (T2) in the new version of taxonomy data (V2) when it is determined that the reference ID of T1 is the same as the reference ID of T2 and that there are no supersedes relationships documented from T2 to anything in V1 or from anything in V2 to T1.” of dependent claims 5, 12, and 19 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5, 12, and 19 are not patent eligible under 35 USC 101. 

The limitation “wherein the data structure is an N-dimensional hypercube, and the processor is further configured to: implement the terms in versioned taxonomies to describe each coverage of a dimension of the N-dimensional hypercube.” of dependent claims 6 and 13 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6 and 13 are not patent eligible under 35 USC 101. 
The limitation “wherein the data structure is a one-dimensional data structure.” of dependent claims 7, 14, and 20 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7, 14, and 20 are not patent eligible under 35 USC 101. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yanosy, JR et al. U.S. Patent Publication (2021/0097404; hereinafter: Yanosy) in view of WHITESIDE et al. U.S. Patent Publication (2017/0255885; hereinafter: Whiteside) and further in view of Christie et al. U.S. Patent Publication (2013/0268561; hereinafter: Christie) and further in view of Chheda et al. U.S. Patent (10,860,550; hereinafter: Chheda) 

Claims 1, 8, and 15
As to claims 1, 8, and 15, Yanosy discloses a system for generating a data structure, the system comprising: 
a database that stores a historic version of taxonomy data and a new version of taxonomy data (Figure 4B, paragraph[0061]-paragraph[0062], “As such, a version management ontology can be defined and integrated with the UPCO, which can enable provenance knowledge to be asserted for each modified area in the UPCO, which then enables them to have metadata asserted for each ontology version. In particular, as depicted in the figure, in order to edit an older version 470 of a UPCO, a newer version 480 of the UPCO is created…etc.”); and
a processor coupled to the database via a communication network, wherein the processor is configured to (paragraph[0085], “Although examples of servers and personal computing devices are described above, exemplary embodiments of the invention may utilize other types of communication devices whereby a user may interact with a network that transmits and delivers data and information used by the various systems and methods described herein. The personal computing devices may include desktop computers, laptop computers, tablet computers, smart phones, and other mobile computing devices, for example. The servers and personal computing devices may include a microprocessor…etc.”): 
analyze the historic version of taxonomy data and the new version of taxonomy data by accessing the database (Figure 4B, paragraph[0062], “Further, step 454 identifies those areas in the taxonomy structure that are modified by either: (a) the addition of a new product classification class in the taxonomy which extends its structure (which can enable backwards compatibility); (b) deprecation of an existing product classification class in the taxonomy which can prevent backwards compatibility since new products can be prevented from being classified with this deprecated class in taxonomy 480 (any children product classification classes of this deprecated class are also deprecated by inference since the taxonomy classification requires the entailment or satisfaction of all parent classification classes in the path to the root class of the taxonomy); or (c) the editing of the set…etc.”); 

Yanosy does not appear to explicitly disclose 
determine what changes have been made in connection with a particular reference data based on analyzing the historic version of taxonomy data and the new version of taxonomy data; 
create, based on determining, an association between the historic version of taxonomy data and the new version of taxonomy data corresponding to said particular reference data; 
generate consistent metadata from said association; and 
generate a data structure that illustrates history of evolution of taxonomy in connection with said particular reference data based on the metadata;
designating corresponding reference identifier (ID) for each term in the historic version of taxonomy data and the new version of taxonomy data; 
implementing terms in version taxonomies to describe each coverage of a dimension of an N-dimensional hypercube;
displaying, on a GUI, the data structure and terms that can be selected from the taxonomy data; 
comparing the reference ID for each term in the historic version of taxonomy data and the new version of taxonomy data to determine what changes have been made in connection with the particular reference; and 
when a term from the taxonomy data is selected in the GUI, utilizing the new version of the taxonomy data to re-express, in the GUI, hierarchical values of the term from the taxonomy data to form new hierarchical values, regardless of whether the hierarchical values are on their own or whether there are a number of constrained dimensions, each with a corresponding hierarchical value, 
wherein the data structure is the N-dimensional hypercube and the data structure is a model that automatically implements re-expression hypercube library, and a taxonomy code that implements a re-expression algorithm using hierarchical values and hierarchical member classes in the hypercube library. 

However, Whiteside discloses determine what changes have been made in connection with a particular reference data based on analyzing the historic version of taxonomy data and the new version of taxonomy data (paragraph[0082], “In this embodiment, the process modules are immutable and hence if any user want to change an object a new version has to be created. The dependency network is controlled to only connect the correct versions of process object together to avoid inconsistency in parameter processing between versions. In one embodiment, multiple versions of the model are maintained in memory. While these versions may be significantly different in effect…etc.”); 
create, based on determining, an association between the historic version of taxonomy data and the new version of taxonomy data corresponding to said particular reference data (Figure 5a, paragraph[0082], “In one embodiment a hierarchical version control hierarchy allows the user to switch different parts of the model into different versions, which may represent for instance different combinations of planned decision, different representations of uncertainty about the world, different ways of modelling a process, versions created by different users simultaneously, or the history of published variables over time…etc.”); 
generate consistent metadata from said association (figures 5a and 5b, paragraph[0131], “FIG. 5b shows the merging of account versions C1, C2 and C3 by the 3 users. A team manager or the workgroup working together collaboratively will review the merged data and select to create a team account C4 for the workgroup comprising the users J. Jones, C. Smith and P. Masters in which the user P. Master's version of component A2 is combined with the user C. Smith's version of component B2. The group manager or the workgroup by a process such as voting will then publish the new account version to the next level in the merging process, the team level and in doing so the objects of the components A2 and B2 are denoted as being associated with the group as well as the user….etc.”); and 
generate a data structure that illustrates history of evolution of taxonomy in connection with said particular reference data based on the metadata (figure 5b, paragraph[0131]-paragraph[0132], “The process of merging will then progress recursively through the approval levels of the model, in one embodiment each account which is the responsibility of a workgroup is merged at the model unit level by the team leader responsible for synchronising the work of the workgroups within the model unit. Normally once the team leader will submit to the "Base" model where the model unit will automatically be merged by the central server…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Yanosy with the teachings of Whiteside to determine change in a hierarchy which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Yanosy with the teachings of Whiteside to assist business to implement effective strategies by using a computer model to simulate operational parameters of a business (Yanosy: paragraph[0002]). 

The combination of Yanosy and Whiteside do not appear to explicitly disclose designating corresponding reference identifier (ID) for each term in the historic version of taxonomy data and the new version of taxonomy data;
implementing terms in version taxonomies to describe each coverage of a dimension of an N-dimensional hypercube;
displaying, on a GUI, the data structure and terms that can be selected from the taxonomy data; 
comparing the reference ID for each term in the historic version of taxonomy data and the new version of taxonomy data to determine what changes have been made in connection with the particular reference; and
when a term from the taxonomy data is selected in the GUI, utilizing the new version of the taxonomy data to re-express, in the GUI, hierarchical values of the term from the taxonomy data to form new hierarchical values, regardless of whether the hierarchical values are on their own or whether there are a number of constrained dimensions, each with a corresponding hierarchical value, 
wherein the data structure is the N-dimensional hypercube and the data structure is a model that automatically implements re-expresion hypercube library, and a taxonomy code that implements a re-expression algorithm using hierarchical values and hierarchical member classes in the hypercube library. 

However, Christie discloses designating corresponding reference identifier (ID) for each term in the historic version of taxonomy data and the new version of taxonomy data(paragraph[0062], “In the example of FIG. 4, the user inventory data 430 can be mapped to the taxonomy data 422 using a mapping reference (represented by "V1 User Mappings" in FIG. 4)….etc.”, the reference describes the taxonomy having v1 as a reference identifier. The Examiner interprets the version numbers as reference identifiers.); and 
comparing the reference ID for each term in the historic version of taxonomy data and the new version of taxonomy data to determine what changes have been made in connection with the particular reference (figure 4, paragraph[0074], “As shown and described with respect to FIG. 4, when marketplace taxonomies change, the new taxonomy data (e.g., the taxonomy data 424 in FIG. 4) can be collected into a series of TDF files and/or database records that establish a new taxonomy (or a new version of taxonomy). The differences between the old taxonomy and the new taxonomy (or between the old and new taxonomy versions) can then be determined by performing a taxonomy comparison service (e.g., at the comparison module 410 in FIG. 4)…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Yanosy with the teachings of Whiteside and Christie to have version identifiers which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Yanosy with the teachings of Whiteside and Christie to compress the taxonomies of online marketplaces to a more manageable set of category items (Christie: paragraph[0003]).

The combination of Yanosy, Whiteside, and Christie do not appear to explicitly disclose wherein the data structure is a model that automatically implements re-expression hypercube library, and a taxonomy code that implements a re-expression algorithm using hierarchical values and hierarchical member classes in the hypercube library. 

However, Chheda discloses wherein the data structure is a model that automatically implements re-expression hypercube library, and a taxonomy code that implements a re-expression algorithm using hierarchical values and hierarchical member classes in the hypercube library (column 17, lines 1-37, “As indicated at 810, an update may be received to include in a new version of a schema applied to one or more hierarchical data structure(s) in a hierarchical data store. For example, the update may add, remove, or modify a class in the schema. In some embodiments, the update may add, remove, or modify an attribute an attribute of a class in the schema. As indicated at 820, in some embodiments a determination may be made as to whether the update is compatible with the schema. For instance, one or more compatibility criteria or rules may be applied to the update to evaluate whether performing the update would prevent applications accessing the hierarchical data structure, but applying a prior version of the hierarchy, from completing. In at least some embodiments, the compatibility determination may include determining whether or not the update added a required attribute or class. If the added attribute or class is required, then clients accessing a prior version may be unable to complete the access request because of the required attribute (e.g., the request would not include a value for the required attribute)…if the update is compatible with the schema, then the update may be included as part of the new version of the schema, as indicated at 830, in various embodiments. For example, a working version of the schema may be stored, written, or otherwise recorded to include the update as part of the working version of the schema (to become the new version of the schema)…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Yanosy with the teachings of Whiteside, Christie, and Chheda to determine schema version updates which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Yanosy with the teachings of Whiteside, Christie, and Chheda to optimize interactions with hierarchal storage systems and reducing user burdens and providing greater management flexibility (Chheda: column 1, lines 15-17).

Claims 3, 10, and 17
As to claims 3, 10, and 17, the combination of Yanosy, Whiteside, Christie, and Chheda discloses all the elements in claim 2, as noted above, and Christie further disclose  wherein the metadata is a term evolution data construct that describes one or more of the following or a combination thereof: an unchanged term, a term superseded by another term, a term superseded by multiple terms, multiple terms superseded by a term, a term that is superseded by nothing, and term that supersedes nothing (paragraph[0065], “The new version of the taxonomy can be minor (e.g., with slight changes in requirements, etc.) or can be major (e.g., with entire new subcategories, new requirements and/or restrictions imposed on entire existing subcategory trees, etc.)…etc.”).



Claims 4, 11, and 18
As to claims 4, 11, and 18, the combination of Yanosy, Whiteside, Christie, and Chheda discloses all the elements in claim 10, as noted above, and Christie further disclose wherein supersede relations are relationships between terms in the historic version of taxonomy data and the new version of taxonomy data of the same taxonomy (paragraph[0065]-paragraph[0066], “The taxonomy data 424 can be, for example, a taxonomy of the marketplace that is different from the taxonomy represented by the taxonomy data 422, or a different version (e.g., a newer version) of taxonomy from the version (e.g., an older version) of taxonomy represented by the taxonomy data 422…etc.”). 

Claims 5, 12, and 19
As to claims 5, 12, and 19, the combination of Yanosy, Whiteside, Christie, and Chheda discloses all the elements in claim 10, as noted above, and Christie further disclose wherein the processor is further configured to: 
determine that a supersede relationships exists between a first term (T1) in the historic version of taxonomy data (V1) and a second term (T2) in the new version of taxonomy data (V2) when it is determined that the reference ID of T1 is the same as the reference ID of T2 and that there are no supersedes relationships documented from T2 to anything in V1 or from anything in V2 to T1 (paragraph[0074]-paragraph[0075], “the taxonomy compression system 500 can be configured to perform the validation service to validate the existing inventory mappings 530 against the newly changed requirements of the taxonomy data 520, and then to define new inventory mappings based on the validation result. Particularly, the inventory mappings 530 can be validated on the taxonomy fields in the taxonomy data 520 that have changed in the new taxonomy (i.e., different from the old taxonomy), but not validated on the taxonomy fields in the taxonomy data 520 that have not changed in the new taxonomy (i.e., same as the old taxonomy)….etc.”).

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanosy, JR et al. U.S. Patent Publication (2021/0097404; hereinafter: Yanosy) in view of WHITESIDE et al. U.S. Patent Publication (2017/0255885; hereinafter: Whiteside) and further in view of Christie et al. U.S. Patent Publication (2013/0268561; hereinafter: Christie) and further in view of Chheda et al. U.S. Patent (10,860,550; hereinafter: Chheda) and further in view of Breedvelt-Schouten et al. U.S. Patent Publication (2020/0233542; hereinafter: Breedvelt)

Claims 6 and 13
As to claims 6 and 13, the combination of Yanosy, Whiteside, Christie, and Chheda discloses all the elements in claim 9, as noted above, but do not appear to explicitly disclose wherein the data structure is an N-dimensional hypercube, and the processor is further configured to: implement the terms in versioned taxonomies to describe each coverage of a dimension of the N-dimensional hypercube.

However, Breedvelt discloses wherein the data structure is an N-dimensional hypercube (paragraph[0033], “ODBO is a standard application programming interface (API) for exchanging metadata and data between an online analytical processing (OLAP) server and a client computer device…etc.”), and the processor is further configured to: 
implement the terms in versioned taxonomies to describe each coverage of a dimension of the N-dimensional hypercube (paragraph[0054], “Manager system 110 running user selected guide process 117 can present in analyst user selected format historical data specifying a history of changes to a dimensional hierarchy…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Yanosy with the teachings of Whiteside, Christie, Chheda, and Breedvelt to track historical changes of a dimensional hierarchy which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Yanosy with the teachings of Whiteside, Christie, Chheda, and Breedvelt to present prompting data for guiding the certain analyst user in further changing the dimensional hierarchy when submitting a change request (Breedvelt: paragraph[0004]).

Claims 7, 14, and 20
As to claims 7, 14, and 20, the combination of Yanosy, Whiteside, Christie, Chheda, and Breedvelt discloses all the elements in claim 13, as noted above, and Breedvelt further disclose wherein the data structure is a one-dimensional data structure (paragraph[0033], “ODBO is a standard application programming interface (API) for exchanging metadata and data between an online analytical processing (OLAP) server and a client computer device…etc.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
November 28, 2022